BILLINGS, Chief Judge.
Appellant Terry Joe Hicks, serving a 15-year prison sentence for armed robbery, has appealed from the order of the Circuit Court of Butler County denying his Rule 27.26, V.A.M.R., motion to vacate the sentence. As grounds for his motion the appellant charged that his attorney failed to investigate the case and made him false promises; that his plea of guilty was induced by threats from law enforcement officers; and that he was under the influence of drugs when he entered his plea of guilty to the charged crime. We affirm.
The special judge designated to rule appellant’s motion conducted an evidentiary hearing and entered findings of fact and conclusions of law. In addition to testimony of witnesses, the record made by the sentencing judge before accepting appellant’s 1974 guilty plea was received in evidence.
We have reviewed the transcript and the briefs of the parties. The judgment of the trial court denying appellant relief is based on findings of fact which are not clearly erroneous. The record of appellant’s guilty plea refutes his present contentions. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974), cert. denied, 420 U.S. 911, 95 S.Ct. 832, 42 L.Ed.2d 841 (1975); Hogshooter v. State, 514 S.W.2d 109 (Mo.App.1974). The hearing judge’s determination of credibility of witnesses is entitled to deference [Kessler v. State, 524 S.W.2d 221 (Mo.App.1975)] and he has the right to reject testimony even though there is no contrary evidence offered. Lee v. State, 526 S.W.2d 329 (Mo.App.1975).
No error of law appears and a detailed opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).
All concur.